Exhibit D
From:
Sent:
To:
Subject:                FW: Request for Statements of Government Interest in Gonzalez v. CoreCivlc
and Barrientosv. CoreCivic
Attachments:            VWP- Request for Statement of Interest {8.14.18).pdf, Request for Statements
of lnterest--Menocal and Owino, 2 Oct 17.pdf, Statements of Government Interest in Wash v. GEO et al.
{1.24.18).pdf, VWP Factual Background (July 2018).docx, 91- Tae Johnson Decl, 3 Aug 18.pdf, Nov 2017
bulletin.pdf

• • • •• • •for your records ... and what I will be reviewing prior to the tel con on Friday at




-
1100.



                          IAssociate Legal Advisor
District Court Litigation Division
Office of the Principal Legal Advisor
U.S. lmm ~ n & Customs Enforcement
202-732- -(desk) 1202-875. . (cell)

At            · t Privilege ***Attorney Work Product
This docu ment contains co                or sensitive attorney/cl ient privileged info rmati              wo r product and is not for
release, review, retransmission, dissemination or us                                 ended recipient. Please notify the sender if this email
has been misdirected a nd immed iately de                as a nd copies. Any IS                  ocument must be a pproved by the Office
of the Principal          · , . . mmigration & Customs Enforcement. This document is for INTE                               USE
            A exempt under 5 U.S.C. § 552(b)(S).
 Fro~
 Sent: Tuesday, August 14, 2018 5:13 PM
 T

 Subject: Request for Statements of Government Interest in Gonzalez v. CoreCivlc and Barrientosv.
 Core Civic

Dear

I'm currently covering for DCLD Chief                who is on leave. As you may remember, -           has
previously forwarded requests from ICE to DOJ to file statements of interest in six federal district court
cases to inform the courts of significant government interests in cases involving novel issues.

The need to file statements of government interests continues to become more pressing. Since those
prior requests were submitted in October 2017 and January 2018, two more related lawsuits have been
filed, and ICE has significant concerns about the potential impact on ICE equities if adverse decisions are
entered in these cases. I am attaching a request from our Acting Principal Legal Advisor for DOJ to file
statements of interest in these two additional lawsuits.

Thank you very much for your assistance and please let me know if you would like to discuss further.



Deputy Chief, District Court Litigation Division




                                                      2018-ICLI-00052 3040
